Mayes, J.,
delivered the opinion of the court.
Mrs. Calista Stuart was indicted in the circuit court of Wilkinson county under Code 1892, § 1254; the charge being that “she did, on the 5th day of February, 1906, administer to one W. C. Stuart, a human being, a certain poison, to wit, morphine, which poison and morphine, as administered, was actually taken by said W. O. Stuart, whereof the said W. O'. Stuart did not die, and that the poison was administered by Mrs. Calista Stuart to W. C. Stuart with the felonious intent then and therewith, and by means of the poison and morphine aforesaid, administered as aforesaid, unlawfully, willfully, feloniously, and of the malice aforethought to kill and murder the said W. C. Stuart.” The record shows that the state offered to prove that defendant prepared an enema and administered same to her husband, W. C. Stuart, who placed the tube of the syringe himself, by way of assisting her, and that Mr. Stuart did not suspect that there was any poison in the enema. Afterwards physicians were called and found Stuart in the state of coma, a dangerous condition, which required great exertion to restore him. ' They offered to show by these physicians that Stuart was suffering from opium or morphine poisoning at the time. The court refused to *409allow the district attorney to prove this, and held that the administration of poison in this manner was not an actual taking by the party, as contemplated by Code 1892, § 1254. The district attorney offered, further, to prove that the enema was administered by means of a-rubber syringe, and states that he cannot prove a case of poisoning under the indictment unless he is permitted to do so by showing that the poisoning was by means of an enema, and was not taken by the mouth. The court declined to let any of this proof go to the jury, and gave a peremptory instruction that the jury should acquit the defendant.
Section 1254 of the statutes provides that “every person who shall be convicted of having administered, or of having caused or procured to be administered, any poison to any human being with intent to kill such human being, and which shall have been actually taken by such human being, whereof death shall not ensue, shall be punished by imprisonment in the penitentiary for a term not less than ten years.” The peremptory instruction should not have been given by the circuit judge in this case, and his interpretation of the word “taken” is contrary to the sense of the word as used in the statute. The word “taken,” as used here, means any method by which the system is made to .absorb the poison administered or procured to be administered by another person, and includes every possible way that poison can be administered. It may be by injection, taken by the mouth, or .by rubbing it into the skin by means of a massage; but the offense is committed within the plain meaning of this statute whenever any person designedly causes poison to come in contact with, and be absorbed by, the system, and it matters not what method may be used for this purpose, if it is done with the intent to kill such human being. Any other construction of this statute seems to us impossible.

Reversed.